          Case 1:18-cv-01336-TSC Document 41 Filed 01/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 DANIEL A. UMBERT, et al.,

                Plaintiffs,

                         v.                                 Civil Action No. 18-1336 (TSC)

 UNITED STATE OF AMERICA, et al.,

               Defendants.


                                   JOINT STATUS REPORT

       The parties jointly provide this report on the status of the case, pursuant to the Court’s

Minute Order of October 5, 2020. The parties have not engaged in discovery since their Joint

Motion to Stay Case (ECF No. 36). As explained therein, the COVID-19 pandemic has prevented

the parties from scheduling depositions and it does not appear that the situation is likely to change

appreciably in the coming weeks. In addition, operations at the offices of Defendant the Federal

Bureau of Investigation (“FBI”) continue to be at reduced capacity as a result of: the ongoing

pandemic; disruptions at the United States Capitol on January 6, 2021; security activities in the

preparation for, and performance of, the Inauguration on January 20, 2021; and transportation

disruptions significantly restricting access to FBI headquarters. Accordingly, the parties ask the

Court to continue the present stay at this time, and propose filing a further joint status report with

the Court on or before April 20, 2021.
         Case 1:18-cv-01336-TSC Document 41 Filed 01/19/21 Page 2 of 2




Dated: January 19, 2021                Respectfully submitted,

/s/ Stephen D. Stamboulieh              MICHAEL R. SHERWIN
Stephen D. Stamboulieh                  Acting United States Attorney
Stamboulieh Law, PLLC
P.O. Box 4008                           BRIAN P. HUDAK
Madison, MS 39130                       Acting Chief, Civil Division
(601) 852-3440
stephen@sdslaw.us                       /s/ Katherine B. Palmer-Ball
MS Bar No. 102784                       KATHERINE B. PALMER-BALL
DC District Court Bar #MS0009           Assistant United States Attorney
                                        D.C. Bar No. 1014003
Alan Alexander Beck                     555 Fourth St., N.W., Washington, D.C. 20530
Law Office of Alan A. Beck              Tel: (202) 252-2537
2692 Harcourt Drive                     katherine.palmer-ball@usdoj.gov
San Diego, CA 92103
(619) 905-9105                          Counsel for Defendants
Hawaii Bar No. 9145
DC District Court #HI001
alan.alexander.beck@gmail.com

Counsel for Plaintiffs
